FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-15-00110-CV

                                 Trial Court No. 14-1726-E

Doris Nell Fontenot

Vs.

Jimmie Byron Fontenot
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Clerk's record                             $155.10    Unknown
Supreme Court chapter 51 fee                $50.00    Doris Fontenot
Required Texas.gov efiling fee              $20.00    Doris Fontenot
Filing                                     $100.00    Doris Fontenot
Indigent                                    $25.00    Doris Fontenot
TOTAL:                                     $350.10

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 4th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk